Memorandum.
The order of the Appellate Division should be affirmed, without costs. The broad discretion of Special Term and the like discretion of the Appellate Division in review of the granting of leave to serve a late notice of claim, was recently restated by this court (see Matter of Murray v. City of New York, 30 N Y 2d 113, 119). The incapacities of the claimant, not those of his lawyer, are the relevant considerations under ^ subdivision 5 of section 50-e of the General Municipal Law. And there was certainly insufficient in the record to compel a finding • that the failure to serve timely notice of claim was attributable to claimant’s own injuries.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur in memorandum.
Order affirmed.